IN THE UNITED sTATEs DISTRICT COURT FE L E D
FoR THE DISTRICT oF MONTANA

BILLINGS DIVISION UCT 1 8 ZIJTE
C|erk, U S Dlstnet Court
District 01 Nlontana

UNITED STATES OF Al\/IERICA, CR 18-32-BLG-SPW-2 Billings

Plaintiff,

ORDER RESETTING
vs. SENTENCING

ROBERT JOHN BIGBACK,

Defendant.

 

 

Upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the Sentencing hearing presently set for
Tuesday, November 20, 2018 at 1:30 p.m. is VACATEI) and RESET for
Tuesday, November 20, 2018 at 10:30 a.m., changing the time for the hearing
o_nlL

The clerk shall promptly notify counsel and the probation office of the entry

of this Order.

_ %
DATEDthiS 457 day Of octol:aj:l:M

’sUsAN P. WATTERS
United States District Judge

